Citation Nr: 0206602	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  94-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death (claimed as due to radiation exposure).


REPRESENTATION

Appellant represented by:	Frederick W. Klepp, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
February 1946, and from April 1946 to May 1961.  The veteran 
died in April 1993; the appellant is his widow.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating action 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant was sent 
notice of this decision later that same month.  A notice of 
disagreement was received in September 1993 and a statement 
of the case was issued in October 1993.  In May 1994, the 
appellant filed a substantive appeal, perfecting her appeal.  
In June 1996, she offered testimony before a Member of the 
Board (who is no longer employed by the Board).  That Board 
Member remanded the claim to the RO in October 1996 and 
December 1999 for additional development.

In April 2002, the appellant was afforded another hearing, 
before the undersigned Board Member; the transcript of this 
hearing (along with the transcript of the June 1996 hearing) 
is of record.





FINDINGS OF FACT

1.  All relevant notification and development action needed 
to render a fair decision on the issue on appeal has been 
accomplished.

2.  The veteran died in April 1993.  The amended death 
certificate lists the cause of death as acute leukemia, due 
to or as a consequence of myelofibrosis and thrombocytopenia.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, rated as 
noncompensably disabling.  There was no claim for service 
connection pending before VA at the time of his death.

4.  The veteran's service did not include a "radiation risk 
activity," as that term is defined by regulation, and there 
is no competent, persuasive evidence establishing that the 
veteran had exposure to ionizing radiation during service.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1112, 1310, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.311, 3.312 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's original death certificate, dated April 30, 
1993, indicated that the veteran had died the proceeding day; 
the immediate cause of death was listed as myelofibrosis due 
to or as a consequence of thrombocytopenia; no other 
significant conditions were listed.  Terminal hospital 
records from Hahnemann University Hospital, as well as 
statements from the veteran's treating physicians (S.B. Kahn, 
M.D., a professor and Vice Chairman of the Department of 
Neoplastic Diseases) and J.L. Azorsky, M.D., also were 
received.  These records indicated that the veteran died from 
a massive gastrointestinal hemorrhage, precipitated by 
myelfibrosis.  

An amended death certificate (received in February 1999), 
lists the veteran's in April 1993 of acute leukemia, due to 
or as a consequence of myelofibrosis and thrombocytopenia; no 
other significant conditions were listed.

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss, rated as noncompensably 
disabling.  There was no claim for service connection pending 
before VA at the time of his death. 

The veteran's service medical records are silent for any 
pertinent findings or complaints.  The report of an April 
1961 retirement examination noted no significant interval 
history or relevant defects or diagnoses.  

In various statements and in testimony at two hearings during 
the course of this appeal, the appellant has asserted that 
the veteran's death was related to exposure to ionizing 
radiation during service.  She maintains that the veteran was 
exposed to radiation during service, specifically during time 
spent as a special weapons officer handling nuclear and 
radioactive weaponry. 

During the pendency of the appeal, the appellant has 
submitted, in support of her claim various opinions of the 
two physicians who had treated the veteran during his 
lifetime-Dr. Kahn and Dr. Azorsky-as well as statements and 
affidavits from individuals who claimed that they served with 
the veteran during the time period in which the appellant 
claims he was exposed to radiation (H.J.T., E.F.T., and 
M.H.R.).  

Collectively, the various statements of Drs. Kahn and Azorsky 
make reference to the veteran's reported history of in-
service radiation exposure.  Both physicians opined that such 
exposure resulted in the development of myelofibrosis, which 
evolved into leukemia and ultimately led to the veteran's 
death.  A lengthy excerpt from a medical treatise on 
Hematology, among other things, lists radiation exposure as 
among the monmalignant conditions associated with 
myelofibrosis, and various forms of leukemia as among the 
malignant disorders associated with the condition.  

The statements and affidavits from the individuals who served 
with the veteran or in similar capacities indicate that the 
veteran's duties included handling nuclear weaponry and 
radioactive materials.  In a May 1994 statement, E.F.T. 
reported that he was familiar with the veteran's duties as 
Battery Commander with a special Weapons mission, to include 
handling nuclear materials on a daily basis.  He indicated 
that he was aware that the veteran had been exposed to 
radiation on at least one occasion because he had seen a burn 
on the veteran's leg from the flash of radiation.  In an 
April 1997 statement, H.J.T., an individual who attested to 
having served under and been trained by the veteran, related 
information regarding the circumstances of the work that he 
and the veteran did.  He reported that during assembly 
training, participants were required to wear radiation 
dosimeter badges which were to be read at specific intervals 
and the results forwarded to another group.  H.J.T. also 
noted that if a triggering device was accidentally detonated, 
resulting in a release of radioactive energy, the incident 
was to be reported in writing to the next-higher command, as 
well as to the 7th Army, and that medical facilities were 
supposed to generate reports of any treatment of personnel 
exposed to radiation.  However, he also indicated that he was 
not aware that the veteran had sustained any radiation 
injury.  Finally, in a statement also dated in April 1997, 
M.H.R., Battalion Commander, who confirmed that the veteran's 
duties as Battery Commander included training selected 
soldiers in his battery to unpack, assemble, disassemble, 
clean, and store training and actual nuclear weapons; he 
asserted that these duties invalid actually handling 
radioactive materials as well as high toxic cleaning 
materials. 

When the Board initially reviewed the appeal in October 1996, 
it was noted that further development was required, 
specifically an attempt to obtain information from the 
Defense Nuclear Agency (DNA) to confirm the veteran's 
exposure to radiation.  The RO subsequently learned that the 
nature of the veteran's claimed exposure was such that the 
request for exposure verification was made to the Department 
of the Army's Radiation Standards and Dosimetry Laboratory.  
In an April 1998 response, that agency responded that it was 
unable to locate any records of exposure to ionizing 
radiation for the veteran.  

When the case was returned to the Board in December 1999, it 
was noted that the veteran's personnel records and any 
medical records that had not been associated with the claims 
file may provide further information as to the nature and 
extent of any exposure to radiation during service.  The 
Board remanded the case to request that the Dosimetry 
Laboratory conduct another search of records for any readings 
or estimates pertaining to the veteran or to the individual 
who provided a statement that he had been trained by the 
veteran (H.J.T.).  The RO was also instructed to attempt to 
obtain the veteran's service personnel records, any records 
detailing incidents involving a release of ionizing radiation 
and any medical records of treatment of the veteran for any 
disorder during the time period in question.  

In a January 2000 response to the RO's request for 
information, the Radiation Standards and Dosimetry Laboratory 
reported that it had searched the records and was unable to 
locate any records of exposure to ionizing radiation for 
either the veteran or the individual who served with him.  

The veteran's service personnel records were received and 
confirm his duty assignments; however, these records include 
no reference to or suggestion of any exposure to ionizing 
radiation.  Moreover, in response to the RO's July 2000 
request for information as to the military medical facilities 
that may have provided medical treatment to individuals 
assigned to Battery C, 775 Field Artillery Battalion at Dolan 
Barracks between 1955 and 1957, the Personnel Information 
Exchange System noted, in November 2000, that such 
information could not be provided.

II.  Analysis

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the October 2001 supplemental statement of the 
case reflects that the RO then provided the appellant with 
notice of the VCAA, outlined the VA's obligations under the 
new law, and invited the appellant to submit information 
and/or evidence pertinent to the claim.  Moreover, the Board 
finds that the notice and duty to assist obligations to the 
appellant set forth therein have, essentially, been met.  In 
the October 1993 statement of the case, the various 
supplemental statements of the case (to include the October 
2001 document, identified above), and a December 1996 letter, 
the RO notified the appellant of the law and regulations 
governing entitlement to the benefit she seeks, and the basis 
for the denial of the claim.  Copies of all correspondence 
and documents sent to the appellant were also provided to her 
attorney.  Hence, the Board finds that the appellant and her 
representative have been given notice of the information and 
evidence needed to substantiate her claim, and have been 
provided ample opportunity to submit such information and 
evidence.  

Furthermore, VA has conducted reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  The Board remanded the 
case on two prior occasions in an attempt to obtain 
additional information supporting appellant's assertions upon 
which to adjudicate the claim.  The appellant also has been 
afforded the opportunity to offer testimony at two separate 
hearings in support of her claim.  Significantly, neither the 
appellant nor her representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, during the 
most recent hearing, the appellant's representative noted 
VA's efforts to obtain necessary information and acknowledged 
that there was no objective evidence, and none could be 
obtained, which would establish the level of the veteran's 
claimed radiation exposure in service.  

Under these circumstances, the Board finds that adjudication 
of the claim at this juncture, without first remanding it to 
the RO for initial consideration of the VCAA and its 
implementing regulations, poses no risk of prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted on the veteran's amended death certificate, the 
immediate cause of the veteran's death in April 1993 was 
acute leukemia.  The evidence does not establish, and the 
appellant does not contend that leukemia (or myelofibrosis or 
thrombocytopenia) was manifest in service; rather, the 
appellant contends that the leukemia resulting in the 
veteran's death was due to exposure to ionizing radiation 
during service.  Hence, if the appellant can establish that 
the disability resulting in the veteran's death was due to 
such an "injury" in service, she will thus establish 
entitlement to service connection for the cause of the 
veteran's death.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).  First, if a veteran 
exposed to radiation during active service later develops one 
of the diseases listed in 38 C.F.R. § 3.309(d), a rebuttable 
presumption of service connection arises.  See 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The diseases 
listed in 38 C.F.R. 3.309(d) are ones in which the VA 
Secretary has determined that a positive association with 
radiation exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence to be 
radiogenic disease), if the VA Undersecretary of Benefits 
determines that a relationship, in fact, exists between the 
disease and the veteran's radiation exposure in service.  
Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

In the present case, the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) cannot be relied 
upon to establish a relationship between the leukemia 
resulting in the veteran's death and his military service 
because those provisions are only applicable where it is 
shown that a claimant participated in a "radiation risk 
activity" in service.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  As the veteran did 
not participate in a radiation-risk activity, the presumptive 
provisions of section 1112(c) are not available in this case.  
See Rucker, 10 Vet. App. at 71. 

As regards the second means of establishing service 
connection based on radiation exposure-for a radiogenic 
disease-38 C.F.R. § 3.311 prescribes that once it is 
established that a veteran was exposed to ionizing radiation 
in service, and that the veteran subsequently develops a 
radiogenic disease that is first manifest within a period 
prescribed (by regulation), the claim will then be referred 
for further consideration (by VA's Under Secretary of 
Benefits) in accordance with "paragraph (c) of this 
section."  38 C.F.R. § 3.311(b)(1).  This provision thus 
imposes a series of chronological obligations upon both 
parties.  See Wandel v. West, 11 Vet. App. 200, 204-5 (1998).  

There is no question that a radiogenic disease, pursuant to 
38 C.F.R. § 3.311(b)(2), has been established, and that the 
requirement that the disease manifest within a certain time 
period, as prescribed by 38 C.F.R. § 3.311(b)(5), likewise 
has been met.  As noted in the prior remand, "radiogenic 
disease" (i.e., one that may or may not have a positive 
association with radiation exposure includes all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, and 
the leukemia may become manifest at any time after exposure.  
See 38 C.F.R. §§ 3.311(b)(2)(I), 3.311(b)(5).   

Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the 
disease is related to radiation exposure while in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  See 38 C.F.R. § 3.311(a)(1).  
Subsection (a)(2) of section 3.311 prescribes the acceptable 
sources of requests for dose estimates, dependent upon the 
type of activity upon which the radiation exposure claim is 
based, such as atmospheric nuclear weapons testing (38 C.F.R. 
§ 3.311(a)(2)(i)), and Hiroshima and Nagasaki occupation 
(38 C.F.R. § 3.311(a)(2)(ii)).  In all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation, to 
include but not limited to the veteran's Record of Occupation 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation exposure.  
See 38 C.F.R. § 3.311(a)(2)(iii).  All such records received 
will then be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  Id.

In this case, however, there simply is no competent evidence 
establishing that during his military service, the veteran 
was, in fact, exposed to radiation.  As indicate above, none 
of the RO's efforts has produced any official confirmation of 
the lay assertions that the veteran has in-service radiation 
exposure.  In an effort to assist the appellant, the RO, on 
two separate occasions, requested information regarding the 
veteran's possible radiation exposure during service.  Each 
time, the Department of the Army's Radiation Standards and 
Dosimetry Laboratory responded that it found no records 
related to the veteran.  In the second response, that office 
also indicated there also was no record of exposure for 
H.J.T.  The RO also obtained the veteran's service medical 
records and personnel records, as well as requested 
information as to additional sources of medical records for 
him and members of his battery and battalion.  None of the 
records obtained, including the veteran's service medical 
records, and his personnel records, include any indication or 
suggestion of any radiation exposure, and a request for 
information as to any other source of medical treatment 
yielded a negative response.  

Thus, despite the RO's considerable efforts to assist the 
appellant in obtaining official confirmation of some 
radiation exposure for the veteran, there is no official 
evidence whatsoever to establish any in-service radiation 
exposure.  While the appellant's attorney has argued that the 
responses from the Radiation Standards and Dosimetry 
Laboratory (to the effect that it was unable to locate any 
evidence of the veteran's exposure) does not rule out the 
fact of such exposure, these responses, in fact, militate 
against the veteran's claim.  Indeed, the only indication of 
in-service radiation exposure comes from the veteran's wife 
and his former service comrades, as well as the "reported 
history" the veteran's physicians recalled him giving, in 
connection with his medical treatment, during his lifetime.  
It should be noted, however, that the provisions of 38 C.F.R. 
§ 3.311(a) include no legal authority for the acceptance of 
lay evidence as a means of establishing radiation exposure.  

The Board does not doubt the sincerity of the veteran's 
spouse and his former service comrades belief that the 
veteran was exposed to radiation in service, given the 
veteran's alleged job duties and mysterious injuries that the 
veteran's wife and a former service comrade deduce must have 
been caused by a radiation flash burn (versus, for example, 
the toxic chemicals the veteran's former Battalion Commander 
stated were utilized in the job).  However, even assuming, 
for the sake of argument, that lay evidence could be accepted 
as establishing radiation exposure under the provisions of 
38 C.F.R. § 3.311(a)(2), the lay evidence in this case is 
indirect.  None of the lay affiants has any direct knowledge 
of the veteran's radiation exposure, or the technical 
expertise both to establish that what the veteran was exposed 
to was radiation, and to provide sufficient information to 
enable VA's Under Secretary of Health to construct a dose 
estimate(s) of the veteran exposure.  Absent evidence of a 
radiation-exposed veteran, the initial threshold requirement 
for consideration under the provisions of 38 C.F.R. § 3.311, 
the prescribed regulatory procedure for ascertaining whether 
the radiogenic disease, is in fact, related to in-service 
radiation exposure (i.e., referral to the Under Secretary for 
Benefits) is not required, and the theory of entitlement for 
the cause of the veteran's death based on the diagnosis of a 
radiogenic disease must fail.  

For the same reasons, any attempt by the appellant to 
establish entitlement to the benefits sought under direct 
service connection principles, must fail.  The Board 
acknowledges the various statements by Drs. Kahn and Azorsky 
essentially tracing the leukemia resulting in the veteran's 
at death to his reported in-service radiation exposure.  
Those opinions notwithstanding, the fact remains that there 
is no competent evidence of actual radiation exposure, the 
factual premise upon which the opinions rest  As a medical 
opinion can be no better than the facts alleged by the 
veteran, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  

Under the circumstances of this case, the Board must conclude 
that there is no legal or factual basis upon which to link 
the leukemia resulting in the veteran's death to service; and 
that, accordingly, a disability of service origin did not 
cause of contribute substantially or materially to cause the 
veteran's death, and service connection for the cause of the 
veteran's death must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

